Citation Nr: 0600558	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  04-39 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, described for rating purposes as low back pain 
with degenerative changes and minimal scoliosis, currently 
rated as 20 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to bilateral knee disability.

3.  Entitlement to service connection for bilateral knee 
disability.
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending with 
his retirement in December 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in October 2004.  An RO 
hearing was conducted in May 2004, and a Board hearing was 
held at the RO in July 2005.

By rating decision in October 2004, the RO increased the 
rating for low back pain with degenerative changes and 
minimal scoliosis from 10 percent to 20 percent,  effective 
September 26, 2003.  However, where there is no clearly 
expressed intent to limit the appeal to entitlement to a 
specified disability rating, the RO and Board are required to 
consider entitlement to all available ratings for that 
condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issue 
therefore remains in appellate status. 

In July 2005, the appellant filed a request to amend his 
claim to include service connection for his thoracic spine 
condition, as secondary to his service connected low back 
disability.  As this claim is not in appellate status, it is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for bilateral 
knee disability (under a merits analysis) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's service-connected low back disability, 
described for rating purposes as low back pain with 
degenerative changes and minimal scoliosis, is productive of 
pain, muscle spasms, joint arthritis, mild scoliosis and 
minimal range of motion difficulties, but not incapacitating 
episodes, ankylosis or forward flexion of the thoracolumbar 
spine of 30 degrees or less.

2.  Service connection for bilateral knee disability was 
denied by an April 1990 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

3.  Certain new evidence received since the April 1990 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for bilateral knee disability, is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service connected 
low back pain with degenerative changes and minimal scoliosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5237-5242 (2005).

2.  The April 1990 rating decision, which denied entitlement 
to service connection for bilateral knee disability, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  Certain evidence received since the April 1990 rating 
decision denying service connection for bilateral knee 
disability is new and material, and the claim for that 
benefit has been reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision and statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in a 
November 2003 VCAA letter, the veteran was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the November 2003 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at pages 2-3, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The RO sent another VCAA notice to the 
veteran in June 2005.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in November 2003, which was prior to 
the March 2004 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.

Furthermore, as to the rating issue on appeal, the Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record in this case includes service medical records, 
private treatment records and a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in February 2004 
for his low back disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination report obtained 
contains sufficient information to decide this issue on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination of the veteran's 
low back disability is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
rating issue on appeal.  Any deficiency in VCAA assistance as 
to the bilateral knee disability issue will be remedied by 
the actions directed by the Board in the remand section of 
this decision. 

II.  Increased Rating Claim

Low Back Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating.  Disability ratings are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The veteran's back disability was initially rated as 10 
percent disabling pursuant to 38 C.F.R § 4.71(a), Diagnostic 
Code 5295.  By regulatory amendment effective September 26, 
2003, substantive changes were made to the schedular criteria 
for 
evaluation of diseases and injuries of the spine.  As there 
is no indication that the revised criteria are intended to 
have retroactive effect, the Board has the duty to adjudicate 
the claim only under the former criteria for any period prior 
to 
the effective date of the new rating criteria, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet.App. 4, 9 (2003); DeSousa v. Gober, 10 
Vet.App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) 
and 7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  

In this case, the veteran's claim for an increase rating was 
received at the RO in October 2003, after the effective date 
of the change in regulations.  As such, only the revised 
criteria will be considered with regard to the veteran's 
claim for an increased rating.  

In an October 2004 rating decision, the RO rated the 
veteran's low back disability pursuant to the new criteria 
under Diagnostic Codes 5237-5242, effective the date of the 
change in the rating schedule, September 26, 2003.  

Under the new version of the rating criteria, the general 
rating formula provides for disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine is greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis or abnormal kyphosis; a 30 percent rating is awarded 
for forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine; a 40 
percent rating is assigned for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; a 50 percent 
rating is awarded for unfavorable ankylosis of the entire 
thoracolumbar spine; and a 100 percent rating is warranted 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. Diagnostic 
Code 5010 states that traumatic arthritis should be rated 
like degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

The veteran was afforded a VA examination in February 28, 
2004.  The examination report stated that the veteran had no 
paraspinal muscle tenderness or surgical scars.  He was 
negative for straight leg test bilaterally.  The range of 
motion was 85 degrees flexion and 30 degrees extension, 35 
degrees lateral flexion and 30 degrees rotation.  The veteran 
had normal lower extremity strength, reflexes and sensation.  
The examiner's impression was minimal degenerative changes in 
the veteran's lumbar spine with problems of stiffness and 
muscle spasms.  A December 2003 VA x-ray showed minimal 
degenerative disc disease changes present at levels T12-L1, 
L1-L2 and L5-S1. 

A May 2004 private practitioner's report stated that an x-ray 
done of the veteran's thoracolumbar spine showed scoliosis at 
about a 10 degree curve.  The practitioner noted that it was 
probably degenerative in nature. 

Another private treatment record dated June 2005 by another 
practitioner showed complaints of constant back pain, but it 
did not radiate.  The veteran denied any associated symptoms.  
On examination, the practitioner found paraspinal muscle 
hypertonicity in the lumbar region.  The practitioner's 
assessment was low back pain including facet joint arthritis, 
muscle spasm and somatic dysfunction of the lumbar region. 

Thus, based on the pertinent medical evidence of record, 
under the general rating formula for disease and injuries of 
the spine, Diagnostic Codes 5235-5243, a higher rating in 
excess of 20 percent is not warranted.  There is no evidence 
of forward flexion of the thoracolumbar spine limited to 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine, so as to warrant the next higher rating 
of 40 percent for low back disability.  A 50 percent rating 
is not warranted because there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is not for application because there is no 
evidence of unfavorable ankylosis of the entire spine.    

Further, the evidence does not show incapacitating episodes 
of intervertebral disc disease having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
to warrant a 40 percent rating or incapacitating episodes of 
at least 6 weeks to warrant a 60 percent rating under 
Diagnostic Code 5243 for rating intervertebral disc syndrome 
based on incapacitating episodes. 

There is no evidence of record of neurologic abnormalities to 
warrant a separate rating under another diagnostic code 
pursuant to Note (1) of the general rating formula for 
disease and injuries of the spine.  There appears to be no 
radiation or other neurological symptoms which would warrant 
a separate compensable rating. 

The Board acknowledged that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  

In sum, when considering the medical record and all 
applicable Diagnostic Codes, there is no medical evidence 
that suggests that the veteran's low back disability warrants 
a disability rating in excess of 20 percent.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Should the low back disability 
increase in severity in the future, the veteran may always 
advance a claim for increased rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

III.  Service Connection Claim

New and Material Evidence for Bilateral Knee Disability

The veteran is claiming entitlement to service connection for 
his bilateral knee disability.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veteran's who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in July 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  New evidence means 
evidence not previously submitted.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence relates to an unestablished fact necessary 
to substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).
 
A claim of service connection for bilateral knee disability 
was denied by the RO in an April 1990 rating decision.  The 
veteran was informed of the April 1990 rating decision, and 
he filed a notice of disagreement in June 1990 on other 
issues, but did not include bilateral knee disability.  Thus, 
he did not initiate an appeal as to this issue.  Under the 
circumstances, the Board finds that the April 1990 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The pertinent evidence of record at the time of the April 
1990 rating decision consisted of the veteran's service 
medical records and a March 1990 VA examination.   A June 
1976 service treatment record showed pain in both knees. 
However, annual service examinations in September 1977, 
October 1978, October 1983, January 1986 and April 1988 all 
showed that the lower extremities were  clinically evaluated 
as normal and in his contemporaneous medical histories, the 
veteran expressly denied having a "trick" or locked knee.  
In April 1989, an x-ray of the right knee showed no 
significant abnormality.  There is nothing in the record to 
show why this x-ray was done.  The veteran's October 1989 
retirement examination again showed the veteran's lower 
extremities were clinically evaluated as normal.  Further, in 
the contemporaneous medical history, the veteran expressly 
denied having a "trick" or locked knee.  There is nothing 
further in the service medical records concerning bilateral 
knee pain or injury.  The March 1990 VA examination report 
stated that on examination the veteran had no swelling, no 
limitation of range of motion and x-rays of both knees were 
unremarkable.  Thus, the RO denied the claim because there 
was no evidence of any disability that might have resulted 
from service.

The pertinent evidence added to the record subsequent to the 
April 1990 rating decision consists of: private medical 
records from January 2000 to May 2004 from Keith D. 
Starkweather, M.D., and private medical records from November 
1991 to June 2003 from Premier Medical Group.  With respect 
to the Premier Medical Group records, there is a single 
reference to osteoarthritis of the knees in March 2002.  A 
January 2000 report from Dr. Starkweather noted constant pain 
in the knees.  It further stated that on physical 
examination, the veteran was lacking 10 degrees full 
extension bilaterally, and some medial, greater than lateral, 
joint line tenderness to palpation.  AP and lateral x-rays of 
the knees showed some medial joint line sclerosis, but no 
other signs of arthritis.  A February 2002 MRI of the knees 
showed a torn lateral meniscus of the right knee.  The 
remaining medical records showed continuing treatment for 
arthritis.  

Moreover, a May 2004 report from Dr. Starkweather showed that 
the veteran was currently diagnosed with degenerative joint 
disease and chondromalacia of the knees.  Dr. Starkweather 
appears to suggest that there may be a relationship between 
the veteran's knee disorders and his back disability.  This 
would appear to constitute new and material evidence.  
Further, Dr. Starkweather indicated that he could state 
"with a reasonable degree of medical certainty" that there 
is a connection between the veteran's military service and 
this diagnosis of his knees and his back.  This medical 
opinion is new as it was not of record at the time of the 
prior final rating decision and it is material it raises a 
reasonable possibility that the veteran's current bilateral 
knee disability is related to his service or to a service-
connected disability. 

Accordingly, the claim of entitlement to service connection 
for bilateral knee disability is reopened.  38 U.S.C.A. § 
5108.




ORDER

A rating in excess of 20 percent for the veteran's low back 
disability is not warranted.  To that extent the appeal is 
denied. 

New and material evidence has been received to reopen the 
claim for service connection for bilateral knee disability.  
To that extent, the appeal is granted, subject to the 
directions set forth in the remand section of this decision.


REMAND

The veteran's service medical records in June 1976 showed 
bilateral knee pain.  In his May 2004 report, Dr. 
Starkweather stated that in his opinion the veteran's current 
bilateral knee disability is related to his military service.  
Under the circumstances, the Board finds that a VA 
examination with an etiology opinion is necessary. 

Further, when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The veteran 
in his hearing testimony indicated that his bilateral knee 
disability is also caused by his service connected low back 
disability.  Service connection is warranted for a 
disability, which is proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  The 
Court has also held that service connection can be granted 
for a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet.App. 439 (1995).  In the 
instant case, an examination and opinion is also necessary to 
determine whether a medical nexus exists between the 
veteran's non-service connected bilateral knee disability and 
the veteran's service connected low back disability.  



Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether any current bilateral 
knee disability is causally related to 
any inservice injury or is proximately 
due to, or has been aggravated by, his 
service-connected low back disability.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral knee  
disability is causally related to any 
injury or symptomatology documented in 
the service medical records?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral knee 
disability is proximately due to, or 
caused by, the veteran's service-
connected low back disability?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current bilateral knee  
disability has been aggravated by the 
veteran's service-connected low back 
disability?

2.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted (on either a 
direct or secondary basis) for the 
veteran's bilateral knee disability.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


